Per Curiam.
A petition for certification having been submitted to this Court, and the Court having considered the, same,
It is the unanimous view of the Court that the petition for certification is granted, (62 N. J. 192) that the judgment is reversed, with a mandate to reinstate count 1 with the explicit limitation: count 1 will be limited to the events specified in 2, 3, 4 and 5.
For reversal — Chief Justice Weintraub and Justices Jacobs, Hall and Mountain and Judges Sullivan and Lewis — 6.
Opposed — None.